OFFICE       OF THE    AVORNEY    GENERAL          OF TEXAS
                                  AUSTIN




!?onorable  Girard   Xlaa.1,
 -upenloor   Ageat8' tioeorer
?i re Ianunno8     Departma t
Board oi Inruranor            Commlsrioaerr
Au8tla. Texar

Dear      Slrr




                                                        I) the above rtated
                                                        rtasat,

                                                        5 rOliOW8:

                                                        y coqmy     ule
                                                        , both 8toak
                                                        808 ia !hll8@8,
                                                        r O88
                                                            l880888b
                                                        ompaalor   for
                                                        cordlEg  rgen-
                               by mid       aCmipIaio8. Xe AUd8 the
                               n rfrort      to jurtly  8arOrO8 th8
                               27 LnU,      Art.  4758 (A8 UOnd8d,
                                            p* 713, ah. 307, 900. 1)

                          e a company may aaoept         buslao      lo
          Tesar    rr0i2 an       mu8t rile r0m1
                              agent,   it           aotloe
          or appointmat  in favor of th8 agoat.  Tho lp -
          Fainted lg8nt may, lo turn, lp lat rollolton
          who autonatloallp,     upon recolr f”ry their 1100n80,
          hare authority     to repnsrnt   and produoo burlnrrr
          ror    @tory   corpeny reprosontod       br   the   8ponrorlag
          reoordlng      agenay.      In other wor68, a sollaltor
          to M properly        liC8Il8.d   and authorl%ed to produo@
Hoaorablo Girard Xlnaey,             Tad0 E



        bWfa444       iOr   411 Of the   r4OOrdiag   4gWICy’S    OOUI-
        panle18aredr only to have a for6al    notlae or
        appolatment fll84 la hlr behalf by one of tha
        oompanlos reproarntrd in the agenay. Yhir       plaoos
        nur44roU8 ooapaler    la th8 QO8itiOa or aaoeptlag
        bU8ia848 ladlreotly rrom 8ollaltor8    whom they
        hare  not torally    apwlatrd but who80 authority
        to 8OliOit   for ther he8 brsa granted by the re-
        aordlng agent, who la a duly apyalatsd     agent tor
        tlla ocxiqmay.
                Vhr    Kacear     agenay natup,   on the other hand,
        18   l8 OUtliaId        below:
                         *Any rorslga or Out-Of-8t4t4     coa-
                pay    d8Sirilrd    t0 4OCOpt bU8iM8S    irCiB
                an agent in Kansas aust rormally ap
                point that agoat and pay a $2 re8 ror
                tho llcen8lag thereor. fa Eansas only
                on0 typo or llaona~ 18 i48Wd; that la,
                a psrooa whore dUti48 would plaob him
                la the category or a solicitor la Texar
                1s llosnlred48 an agent in Kunras.

             “our lnroroiatlo~cOnasralng requirenaatr
        Uad4r th8 :ilAIl848 .C,tatUt44 18 baaed Oil8tPtOmtltl
        made by rarlow Trxar       a0qmay representatirrr who
        hate explainrd in data11 regulations by which
        they mmt abide upon 8nt5rlaE into the insurance
        buslaees in icsn8ao.

              *k:ooontaad that iaasmuoh a8 a Texas oom-
        paay 688lrlne to do buein88s in Kansas la r8-
        qulred to a,;;ly ror a Ilce~ee ror every lndlrld-
        us1 imoE;whom it 6XgeOt8 to reaelve business and
        mat   pay a $2 tee tharoror aod who is prohibited
        rroikacoaptlnE businors rr0;  any individual when
        &h;teaot    licensed and for whom it haa not paid
                  thiv departsent 18 oorroatly applying
        Art. 475E (ke azesdsd,  Acts, 1925, 44th Leg.,
        p. 713, ah. t07, i'ao.1) la aaa*rslag alallar
        oraotloas agSln8t xaaras Companleo ror all la-
        dlviduals in this state T&IOhold authority to
        produoo buein8aS ror said Kansas oo~~paiss.~
                Artiole     4758, Vernon's Clvll Statutes, as =ended,
reads    as rOiiOW8:
             Vhenever, b- any 1-3~:la for08 without
        this    Stats,
                    an iaauracoe oorpccatioa, fraternal
        beamrioiary 8oolaty or roolprooal lx c M n6 e
                                                    0r
Honorable Clrard ?dnaoy, ;ago S


     thlr State or agent  thereof     la roqulrad’to
     aako any deposit of 8oourltlos thereunder ror
     the protootioa Or ~~lOyhOldor8 or othorwl8.,
     or to make payzioatr0r tax.8, flao8, penalt1os,
     oertfrloater of authority, raluatloa or pollo1o8,
     11oon80 fO48, or othorwl80, or any rpeolal bur-
     den 18 irmpored, UrofitOrthan 1s r’rqUiSOd b7 tha
     lan8 0r thlr state ror siaUar rorrlgn oorpor-
     atloae or their lg o a t8, thr lnsuranoo ooffipBnlo8,
     rraternal beaerlalrrry eoalstlrr and reclprooal
     lxohango8 0r such States or gororuamt6 ahall
     be and they--areheElby roqulrrd as a aondltloa
     proardent to their tranaaotla..~    buslaon8 in this
     State, to aako a like deposit ior like purpose6
     with the Ctato Trearurer of th18 Sate, and to
     pay TV the   Coc!d8SlOnar&   Ineuraaco   iOr   taxes,
     fln.8, penaltier, oert1rloatos 0r authority,
     valuation ot pollairs, llaearr~feet and other-
     wire a rate oquai to such Oharge8 and paymats
     imposed by the laws Of suah othor State upon
     almllar aorp3ratloas of this State an6 the acents
     t heroor.  hay aorporstlon reruslag  ror thirty
      (30) day8 to take payment or such rO08 Or taxoa
     as abziororor,ulrod shall hate its oertlfloate ot
     authority revoked by the Conunlaalonerof Insur-
     anoo; provided, thnt lasuranae aorporetloas or-
     eanlted UUd8r the laws or any State or country,
     other than these United Staten shall, a9 to the
     ~OV181OJl8  Or tr.ieAOt,  be oonslderod OOQoB?L-
      tloas of that State whorein their general daposlt
     ror the benetlt or their polloyhholdors1s made.')
          Artlclo 6056, Vernon*8 Clvll Statutes,   provldos
in ottoot that sap person who oollolts laoure.-.oe on behalf
of any Fnaurcrros ooapany iu an agent oi t.he coepany.

          :;o quote   from Texas Jurlsprudeoos, Vol. 24, p,
Hoe, 40 r0u0w5:

            *The statute8   also provide that an agent
     rhall procure a license     or a oert1rloats from.
     the laeuranoe oomlsaloaer, rsgardlo~s      of the
     extent   of ble authority, and whether the OOP
     paay be foreign     or dom8stlO. It is not aeo-
     eaaary, howenor', to obtain a liaenso for oaoh
     ladltldual oonipaaywhloh the agent roimseats:
Eonorablr Clrard .Unney, P3c-r4


           Clanorally speaking, statutes 0r 8 retaliatory
nature, provide In 0mct     that rOreigA corporationa ahall
be subject to the na.ne restrictlone, burdens, panaltIe8,
rto. ) as am laposad by the state of their oreatlon upon
aorporatlons of the state enacting the statute.

          Artlola 40-2f.Oof the Yansas Inwmnoo    Law re-
gardlng license for agente, reads aa rollma:

         “Any person drrlring as an scent to anp.age
    In the Inauranoo buaIn&s, aa hsrefn   ret out,
    shall rlrst apply to the Commissioner or Inaur-
    aAce Of this rtate, IA the mAner h8reiAafter
    presorlbed, for an Insurance agentle license,
    authorizing such acent to engega In and trans-
    act such business. Tha applicant ror such li-
    censo shall tile vd th the Commissioner or Insur-
    anoe hle c^rher mitten application for license
    authorizing him or har to mAgage IA the Insur-
    ance buslnees; and tha applicant ahall ;aake
    morn amwera to such interrogatories as the
    Conmlsslcner or Insurance nay require on uni-
    form rorm aad nuppleaents.prepared by hI!a. Such
    applicants shall be vouched ror by an orflclal
    or rapres::ntatlveof the Insurance ompanp by
    whom such rerson is authorized to negotiate or
    lrrect contracts of Imiurance, eurstyship or
    Indemnity or by a licensed  Insurance aeent or
    mch Insuranoa mnpany residing in this sthte,
    setting forth: (a) That the applicant I8 yer-
    sonelly I-nom to hLm. lb) That the applioant
    har had experlenca or instruction, or will be
    FIran Im~edlata iAdd'UCti@A IA Insurance. (C)
    That the applicant Is of eocd buslneaa ra-uta-
    tion an& is worthy of the license.W
          Cnder the ‘16x e statutes, every Fe;-son Soliciting
Ineumnce aa a usolIcitor~ ror coarensatlcn fcr a duly li-
censed recording aeent of en insurance co3peny nust have a
liC.ASe. &lal-.ever,if hla cnployer Is the acent far 3ore than
one Insurance cxpsny, the *aolicItorw is not required to
have a license for each cozpeny represented by !iia -riACiFal,
but say solicit bualness for each Of said CWtWnIeS.     Under
thr Kansas atstute , .4rtIclr 1c-210 and LO-252, an Insurance
co7paAy Ia required to obtain a liceme for each of its aPeAts
before aaId egent Is legally authorized to produce buelneas
y&t      coqmny.    The company pays a 32.OC fee ror this
       .
.   l




        Bonorublr Glrard Kinney, Fare 5


                    It appeara thet thr Texge *eblIcItor’ who Ie
        appointed by the recording agent to produce buelnese for
        ell of the reoordlng agent’8 co3panIee will oorrespond to
        the Kansae “agent”. The Texas *solIoItor” and the Kanrar
        *a&entw do thr ear08 or ldantlonl work, naaely, aollclt~
        lneurance on behalf of thr Ineurance ocopeenlee,and laoh
        “a.grnt” muast heve a llosnes under thr law8 of said Statr.
                  You are rcmprctfully a:vIeed that It Ie the opln-
        Ion or this department that the mnsar oompanles should bo
        oharged a llcenee ree for eaah agent or eolIcItor who hold8
        authority to 1:r~duoebusiness for said OOzipenIe8.
                  Trustlne.   that the   roreeolng ray     0mwem        your
        Inquiry, we renain
                                                 Yours   very   truly

                                              ATTCRNgT GBGE?&. OF TEXAS




                                                          ?Qdell Vllllase
                                                                ;aaIBtaplt